Citation Nr: 9907823	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  87-16 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for bilateral defective 
vision.

5.  Entitlement to service connection for multiple joint 
stiffness.

6.  Entitlement to service connection for pancreatitis.

7.  Entitlement to service connection for a low back 
disability.

8.  Entitlement to service connection for arteriosclerotic 
heart disease.



REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1985.  This matter comes to the Board of 
Veterans' Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA) Roanoke Regional Office 
(RO).  By February 1986 rating decision, the RO denied 
service connection for bilateral hearing loss, a right ankle 
disability, a gastrointestinal disorder, hemorrhoids, 
bilateral defective vision, multiple joint stiffness, an 
acquired psychiatric disorder, a respiratory disorder, a low 
back disability, and arteriosclerotic heart disease.  As set 
forth on the cover page of this decision, the veteran's 
claims folder is now in the jurisdiction of the Phoenix RO.

The veteran perfected an appeal with the February 1986 rating 
decision, and in April 1988, the Board remanded the matter 
for additional development of the evidence.  In its remand, 
the Board also noted that the issue of service connection for 
pancreatitis had been raised, but not yet adjudicated.  That 
issue was subsequently denied by December 1988 rating 
decision which the veteran duly appealed.  

In July 1989, the veteran testified at a personal hearing at 
the RO, and in October 1990, the Hearing Officer granted 
service connection for a right ankle disability, but 
continued the denials of the other claims.  The Board finds 
that the grant of service connection for a right ankle 
disability constitutes a full award of the benefit sought on 
appeal.  As there is no jurisdiction-conferring notice of 
disagreement as to the down-stream elements of compensation 
level or effective date for this disability, those issues are 
not currently in appellate status.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).

Thereafter, in July 1991, the case was again remanded by the 
Board for further evidentiary development.  Following the 
completion of that development, by November 1994 decision, 
the Board granted service connection for a chronic 
respiratory disorder, including COPD, and left ear hearing 
loss.  The remaining issues were again remanded for 
evidentiary development.  While the case was in remand 
status, by January 1995 rating decision, the RO effectuated 
the Board's grant of service connection for a respiratory 
disorder and left ear hearing loss and assigned 10 percent 
and noncompensable ratings, respectively.  Then, by March 
1998 rating decision, the RO granted service connection for 
PTSD and assigned it a 100 rating, effective from October 1, 
1985, the day following the date of the veteran's separation 
from service.  

The Board finds that the grant of service connection for a 
respiratory disorder, left ear hearing loss, and PTSD 
constitutes a full award of the benefits sought on appeal.  
As there is no jurisdiction-conferring notices of 
disagreement as to the down-stream elements of compensation 
level or effective dates for these disabilities, such issues 
are not currently in appellate status.  Grantham, 114 F. 3d 
at 1158.

It is also noted that in October 1991, the veteran raised 
claims of service connection for tinnitus, a bilateral knee 
disability, and a disability of the right index finger.  
Since these matters have not as yet been adjudicated, and as 
they are not inextricably intertwined with the issues now 
before the Board, they are referred to the RO for initial 
adjudication.

FINDINGS OF FACT

1.  Most recent VA audiometric examination in October 1991 
showed right ear pure tone thresholds of 20, 15, 0, and 15 
decibels at 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively, and right ear discrimination ability of 98 
percent correct; such findings do not constitute a disability 
for VA compensation purposes.

2.  Service medical records contain several notations of 
gastrointestinal complaints and the post-service clinical 
record and evidentiary assertions of the veteran reflect a 
history of continuous symptomatology and treatment for 
esophagitis.

3.  Hemorrhoids were not clinically evident in service and no 
competent (medical) evidence has been submitted linking any 
current hemorrhoids to the veteran's active service, any 
incident therein, any reported continuous symptomatology, or 
any service-connected disability.

4.  The veteran's refractive error of vision and is not a 
disease or injury under applicable legislation for VA 
compensation purposes.

5.  A disability manifested by multiple joint stiffness was 
not clinically evident in service and there is no competent 
(medical) evidence that the veteran has a current disability 
manifested by multiple joint stiffness.

6.  A disability of the pancreas was not diagnosed in service 
and there is no competent (medical) evidence that the veteran 
has a current disability of the pancreas.

7.  The veteran was treated on numerous occasions for low 
back pain in service and the post-service medical records and 
the evidentiary assertions of the veteran reflect a history 
of continuous symptomatology and treatment for low back pain, 
as well as X-ray evidence of arthritis of the lumbosacral 
spine within a reasonable period of time following service.

8.  A heart disability was not clinically evident in service 
and there is no competent medical evidence that the veteran 
has a current heart disability, including arteriosclerotic 
heart disease.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, chronic esophagitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1998).

2.  The claims of entitlement to service connection for right 
ear hearing loss, hemorrhoids, bilateral defective vision, 
multiple joint stiffness, pancreatitis, and arteriosclerotic 
heart disease are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  Resolving the benefit of the doubt in the veteran's 
favor, arthritis of the lumbosacral spine was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's September 1965 military enlistment medical 
examination report is negative for pertinent complaints or 
abnormalities.  His visual acuity for distance was 20/20, 
bilaterally.  Audiometric examination showed right ear 
auditory thresholds in the frequencies of 500, 1,000, 2,000, 
4,000, and 6,000 Hertz to be 0, 0, 10, 0, and 0, 
respectively.  When these thresholds are converted to ISO 
(ANSI) units as is required, the auditory thresholds were 15, 
10, 20, 5, and 10. 

In-service medical records show that in March 1969, the 
veteran sought treatment for pain and swelling in the right 
knee following a "snapping" sound.  In May 1969, he again 
complained of right knee pain with weight bearing for the 
past few months; X-ray examination of the right knee was 
normal.  In September 1969, he sought treatment for pain in 
the right leg, right arm and forearm.  Physical examination 
showed minimal tenderness with no limited motion or crepitus.  
The impression was superficial trauma.  

A routine chest X-ray performed in September 1969 showed a 
residual of old granulomatous disease, now inactive, with no 
evidence of active cardiopulmonary disease.  

At a February 1970 periodic physical examination, the 
veteran's eyes, pupils, ocular motility, lungs, heart, 
abdomen, vascular system, anus and rectum, and spine, and 
other musculoskeletal system were described as normal.  Chest 
X-ray again showed evidence of old granulomatous disease, but 
was otherwise negative.  The heart, aorta, and mediastinum 
were within normal limits, and the radiologist indicated that 
there was no evidence of active pulmonary or cardiovascular 
disease.  The veteran's blood pressure was 100/80 and his 
vision was 20/20, bilaterally.  Audiometric examination 
showed right ear auditory thresholds in the frequencies of 
500, 1,000, 2,000, 4,000, and 6,000 Hertz to be 10, 10, 10, 
10, and 15, respectively.  

In April 1971, the veteran sought treatment for a spontaneous 
onset of low back pain.  Physical examination showed 
tenderness over the L2 region.  The impression was low back 
pain.  The following month, he again sought treatment, 
stating that his pain had increased.  On examination in the 
orthopedic clinic, the only abnormal finding was spasm in the 
paraspinal muscles.  X-ray examination of the lumbosacral 
spine was normal.  The impression was muscle strain.  The 
veteran was started on hot packs and instructed in Williams 
flexion exercises.  In June 1971, he stated that his low back 
pain had improved.

In March 1972, the veteran sought treatment for a sudden 
onset of nausea, vomiting and diarrhea.  Abdominal 
examination was negative and the impression was viral 
gastroenteritis.  In April 1974, he was seen for chronic low 
back pain which he reported had intensified in the last two 
days.  He stated that he had been to private chiropractors 
without success.  

In December 1974, the veteran sought treatment after he poked 
his finger in his left eye.  The diagnosis was small corneal 
abrasion on the left eye.  Ophthalmologic ointment was 
prescribed.  

In April 1975, he again sought treatment for right knee pain.  
He stated he had recently stopped smoking and had begun a 
running program.  He indicated that he had noticed the onset 
of right knee pain after beginning this running program, but 
he denied any specific injury.  The impression was right knee 
pain with uncertain etiology.  

A chest X-ray performed in September 1976 showed evidence of 
old granulomatous disease with no active cardiopulmonary 
disease.  

At an April 1977 periodic physical examination, the veteran's 
eyes, pupils, ocular motility, lungs, heart, abdomen, 
vascular system, anus and rectum, and spine, and other 
musculoskeletal system were normal.  Chest X-ray was 
negative.  The veteran's blood pressure was 129/84 and his 
vision was 20/20, bilaterally.  Audiometric examination 
showed right ear auditory thresholds in the frequencies of 
500, 1,000, 2,000, and 4,000 Hertz to be 35, 30, 30, and 15, 
respectively.

In October 1978, the veteran sought treatment for pain in his 
right side under his diaphragm.  Examination of the abdomen 
showed that the veteran guarded it in the area of the gall 
bladder.  The assessment was probable irritation of the right 
diaphragm from pleuritis, or more likely gall bladder disease 
or hepatitis.  On follow-up, the veteran reported that he was 
feeling better.  The assessment was epigastric pain of 
unknown etiology, probably acute gastritis.  An upper GI 
series and diagnostic lab work was normal.  

Also in October 1978, the veteran was seen for smoke 
inhalation after helping to fight a fire.  He complained of 
nausea and a knot in the epigastric region.  On examination, 
his blood pressure was 160/100.  The assessment was 
irritation of gastric mucosa from smoke inhalation and 
slightly elevated blood pressure due to excitement.  Chest X-
ray was normal, as was an EKG.

In November 1978, an audiometric examination was performed 
and showed right ear auditory thresholds in the frequencies 
of 500, 1,000, 2,000, 4,000, and 6,000 Hertz to be 20, 15, 
25, 5, and 5, respectively.  The veteran was given 
instruction on the prevention of hearing loss.  It was also 
noted that the veteran had a cold and that he would need a 
repeat audiometric examination after his illness resolved.  
On repeat audiogram the following month after his cold had 
cleared, right ear auditory thresholds in the frequencies of 
500, 1,000, 2,000, 4,000, and 6,000 Hertz were 10, 10, 15, 
20, and 5, respectively.  

On periodic physical examination report in October 1979, the 
veteran's eyes, pupils, ocular motility, lungs, heart, 
abdomen, vascular system, anus and rectum, and spine, and 
other musculoskeletal system were normal.  Chest X-ray was 
negative.  The veteran's blood pressure was 110/70 and his 
vision was 20/20, bilaterally.  Audiometric examination 
showed right ear auditory thresholds in the frequencies of 
500, 1,000, 2,000, 4,000, and 6,000 Hertz to be 15, 10, 15, 
5, and 10 , respectively.  The diagnoses included high 
frequency hearing loss in the left ear.  No similar diagnosis 
was rendered with respect to the right ear.

In April 1981, the veteran sought treatment for pain and 
swelling in the right hand.  X-ray examination showed a 
fracture of the right thumb.  A closed reduction was 
performed.  In July 1982, he sought treatment for blood in 
the urine and low back pain.  Physical examination showed no 
tenderness about the costovertebral angle.  External 
genitalia, prostate, and rectum were within normal limits.  
There was tenderness over the area of L1-T12, but reflexes 
and sensitivity were within normal limits.  The assessment 
was low back pain and questionable hematuria.  

In October 1982, the veteran sought treatment for low back 
pain for the last several years.  He denied trauma, indicated 
that he had a sedentary job, and stated that previous X-ray 
examinations of the lumbar spine had been normal.  The 
impression was low back strain.  Later that month, he again 
sought treatment for low back pain after he reportedly 
injured his low back while trying to repair a recliner.  
Physical examination showed decreased range of motion and 
tenderness in the L3-4 area.  The assessment was muscle 
spasms, secondary to trauma/strain.  In May 1983, he again 
sought treatment for low back pain after he fell and heard 
his back pop.  Physical examination showed pain and 
tenderness in the area of L1-2, as well as limited motion.  
The diagnosis was strain in L1-2 area.  

In August 1984, he was seen for trauma to the left shoulder 
after a motorcycle accident.  Physical examination showed no 
limitation of motion, edema, or tenderness.  The assessment 
was laceration of the anterior axillary fold.  The veteran's 
laceration was irrigated and he was discharged in good 
condition.  

At his June 1985 military retirement medical examination, the 
veteran registered numerous complaints including:  low back 
pain on rising in the morning, pain in the left breast area, 
palpitation or pounding heart, high blood pressure, cramps in 
his legs, frequent indigestion, stomach or liver trouble, 
piles or rectal disease, arthritis, eye trouble, and ear, 
nose, or throat trouble.  He stated that he was being treated 
by a private physician with Zantac.  He denied hearing loss.  
On objective examination, the veteran's eyes, pupils, ocular 
motility, lungs, heart, abdomen, vascular system, anus and 
rectum, and spine, and other musculoskeletal system were 
normal.  His prostate was smooth and nontender.  A chest X-
ray showed an irregular shaped granuloma in the right lower 
lung that appeared to be of a calcific nature.  The heart was 
normal in size, shape and configuration.  The impression of 
the radiologist was healed granulomatous disease.  Lab 
testing showed hypertriglyceridemia.  The veteran's blood 
pressure was 118/70 and his vision was 20/20 in the right and 
20/17 in the left.  Audiometric examination showed right ear 
auditory thresholds in the frequencies of 500, 1,000, 2,000, 
3,000, 4,000, and 6,000 Hertz to be 20, 15, 15, 10, 10, and 
15, respectively.  

In July 1985, following service separation, the veteran filed 
a claim of service connection for numerous disabilities.  In 
an attached statement, he indicated that he had been treated 
by civilian physicians for an irritable colon, peptic ulcers, 
constant abdominal pain and heartburn, and internal bleeding 
hemorrhoids.  He also stated that he had "hardening of the 
arteries," difficulty hearing, stiffness in all his joints, 
low back pain "in the extreme," and chronic pancreatitis.  
He veteran further indicated that his eyes seemed to be 
getting worse by the week and that he had recently been 
prescribed glasses by a civilian optometrist.  

In a November 1985 letter, the RO advised the veteran to 
submit copies of the private treatment records to which he 
had referred in his July 1985 claim.  In response, the 
veteran submitted an April 1985 private upper GI series which 
showed a normal esophagus and peristalsis, with no evidence 
of a hiatal hernia or gastroesophageal reflux.  In addition, 
this study revealed that the veteran's stomach and duodenum 
were normal, with no evidence of peptic ulcer disease.  Also 
submitted was a September 1985 radiographic report which 
showed that a CT scan of the abdomen had shown a slight 
prominence to the body of the pancreas, consistent with 
pancreatitis, but no mass, pseudocyst, or adenopathy was 
visualized.  

In November 1985, the veteran underwent VA medical 
examination.  Objective examination showed that the veteran's 
ears were clear and that the eardrums were normal.  
Audiometric examination showed right ear pure tone thresholds 
of 20, 25, 20, 15, and 20 decibels at 500, 1,000, 2,000, 
3,000 and 4,000 hertz, respectively.  Discrimination ability 
was 98 percent correct on the right.  The assessment was 
normal hearing.  Examination of the eyes was also normal; 
pupils were reactive to light.  The veteran's visual acuity 
was 20/30 in the right and 20/20 in the left.  Examination of 
the cardiovascular system showed that the heart sounds were 
of good quality with no murmurs.  An EKG was normal.  The 
veteran's pulse was slightly irregular and the veteran's 
sitting blood pressure was 120/70.  His abdomen was obese, 
but not tender or rigid and there were no internal or 
external hemorrhoids present.  An upper GI series showed that 
the esophagus was normal and there was no evidence of an 
ulcer; it also showed that the small bowel was normal and 
that there was possible evidence of pancreatic inflammation.  
Examination of the musculoskeletal system showed that all 
joints, muscles, and ligaments were within normal limits.  
The assessments included recurrent gastritis and pancreatitis 
by history with negative X-ray; no arteriosclerosis on 
examination; normal audiogram; minor refractive error, 
correctable with glasses; recurrent low back syndrome; and 
history of multiple fractures, healed, with no residuals.  

On VA cardiology examination in May 1988, the veteran 
reported that he had taken "pills" for elevated blood 
pressure in service "while he was fighting a fire."  He 
stated that his pressure had since come down and he never had 
a problem with it since that time.  He also reported a 
history of sharp, pinching substernal pain, usually 
associated with emotional stress, but occasionally associated 
with physical activity.  The veteran indicated that his pain 
usually resolved after he rested.  On examination, the 
veteran's blood pressure was 108/64.  Physical examination 
was entirely normal, as was EKG.  Chest X-ray showed that the 
heart was normal.  The assessments included normal 
cardiovascular examination, New York Heart Association 
functional classification I, chest pain of noncardiac origin, 
and blood pressure within normal limits today.

On VA orthopedic examination in May 1988, the veteran 
reported that he had strained his low back a long time ago, 
but was having no current troubles.  Physical examination was 
unremarkable, other than the left knee which showed limited 
functional ability.  (Subsequent treatment records show that 
the veteran had undergone arthroscopic left knee surgery 
after an on-the-job injury).  The veteran's neck, upper 
extremities, and lumbar spine showed no abnormalities, no 
muscle spasms, and no abnormal curvature.  X-ray of the 
lumbar spine was normal.  The impression was that "this man 
has no significant problem with his lumbosacral spine area."

In August 1988, the veteran underwent VA gastrointestinal 
examination at which he reported that he had been diagnosed 
with pancreatitis in 1985.  He also described intermittent 
swelling of the abdomen associated with abdominal discomfort, 
as well as intermittent retrosternal burning pain for the 
past two years, aggravating by swallowing citrus juices.  He 
also stated that he had had hemorrhoid bleeding 
intermittently for the past several years and that he had 
undergone a colonoscopy in 1986 which had been normal.  
Physical examination of the abdomen was normal and the 
veteran did not have a hernia.  The examiner noted that a CT 
scan performed in 1985 had been normal, but with upper limit 
of normal size pancreas.  The impression of the examiner was 
that the veteran's difficulties of the gastrointestinal tract 
were functional in nature.  A subsequent proctoscopy showed 
no abnormalities other than very minimal hemorrhoids which 
were "of no clinical consequence."  

In an August 1988 addendum, the examiner indicated that 
subsequent gastroscopic examination had shown a small hiatal 
hernia and an area of a few centimeters of recent erosions 
and old scarring, consistent with acute and chronic reflux 
esophagitis, but not with severe damage.  The examiner again 
indicated that the small hemorrhoids previously found were 
"of little consequence," although the diagnosis of 
esophageal reflux was confirmed.

A September 1988 VA general medical examination report 
summarized the veteran's diagnoses, including hiatal hernia 
with reflux esophagitis, small internal hemorrhoids, normal 
cardiovascular examination, and normal lumbar spine.  

VA outpatient treatment records show that in December 1988, 
the veteran underwent VA X-ray examination of the chest which 
showed that the heart was normal.  In addition, X-ray of the 
lumbosacral spine showed normal alignment with minor 
hypertrophic spurring in the vertebral body of L5.  The disc 
spaces were well maintained and the sacroiliac joints were 
normal.  

In July 1989, the veteran testified at a personal hearing at 
the RO that he first noticed hearing loss in service, 
although he indicated that his hearing had not been tested 
since that time.  Regarding his gastrointestinal disability, 
the veteran stated that he had having problems (specifically 
heartburn) that went "way back," although they "came to a 
head" in 1985 when his stomach became swollen.  He indicated 
that he had been treated by a physician who diagnosed acute 
gastritis and pancreatitis and told him that the condition 
was stress-related.  With respect to his claim for 
hemorrhoids, he stated that he first noticed them in 
September 1983, although he had not been formally diagnosed 
with hemorrhoids until after separation from service.  He 
stated that his physician also treated him for hemorrhoids, 
although they were currently asymptomatic.  Regarding 
defective vision, the veteran stated that he had recently 
purchased a pair of glasses after he experiencing trouble 
reading the TV Guide.  With respect to his "multiple joint" 
condition, he stated that fingers on both of his hands ached.  
He stated that he had never been told that he had arthritis, 
received any treatment for such condition, nor had he ever 
received medication, but he indicated that his knees and 
ankles were painful and that all his joint pains went "way 
back, way back."  Regarding his low back, he stated that he 
had had back pains in service, although he could not remember 
when the initial injury occurred.  He stated that he still 
experienced occasional low back pain with exertion.  When 
asked about his claim for a heart disability, he stated that 
he really didn't have a heart condition.  Rather, he 
explained that he initially thought he did due to his 
gastrointestinal symptoms, but he had never been diagnosed 
with a heart problem as he felt that he had not been given a 
complete medical examination.  

In an August 1990 private clinical summary, it was indicated 
that the veteran was examined in connection with his 
complaints of low lung capacity.  On examination, he denied 
problems with his heart, bladder, bowels, or joints.  
Physical examination showed that the veteran's heart was 
normal.  Blood pressure was 110/70.  The impression was 
fibrothorax.

A November 1990 VA X-ray of the chest showed no acute 
cardiopulmonary process.  X-ray examination of the 
lumbosacral spine showed a small osteophyte formation at L5, 
but the vertebral body heights were within normal limits with 
no evidence of disc space narrowing.  The impression was mild 
degenerative changes.

VA outpatient treatment records show that in January 1991, 
the veteran sought treatment for decreased visual acuity.  He 
reported that he currently wore glasses for myopia and needed 
a new prescription.  Also in January 1991, he complained of 
low back pain for the last 15 years, as well as "multiple 
joint arthritis."  The assessment was low back pain and the 
veteran was instructed in back exercises.  In February 1991, 
he reported gastrointestinal dyspepsia.  The following month, 
he again reported abdominal pain and indicated that such pain 
had been present in the epigastric region for the past 
several years.  He denied a history of ulcers and indicated 
that Zantac had been unsuccessful.  The assessment was 
abdominal pain of unclear etiology.  The veteran was 
scheduled for esophagogastroduodenoscopy (EGD), but failed to 
appear.  In March 1991, he complained of pain in the right 
index finger secondary to an old fracture which he sustained 
three years prior in an on-the-job injury.  In June 1991, he 
complained of aching in his knees.  In August 1991, the 
impression was degenerative joint disease of the right index 
finger.  

On VA audiometric examination October 1991, the veteran's 
right ear hearing acuity was within normal limits.  
Specifically, audiometric examination showed right ear pure 
tone thresholds of 20, 15, 0, and 15 decibels at 1,000, 
2,000, 3,000 and 4,000 hertz, respectively; the average 
puretone threshold level was 13 decibels in the right ear.  
Discrimination ability using the Maryland CNC test was 98 
percent correct on the right.  

In November 1991, the veteran indicated that for the last two 
years of military service, he ran the "Go Kart" track at 
Fort Story.  He stated that he had been provided no ear 
protection and developed hearing loss and ringing in his 
ears.  He also stated that he had been a drill instructor in 
service, during which time he was exposed to constant noise 
on the firing range.  

In August 1993, he was seen in the VA emergency room for 
numerous complaints, including body aches, nausea, vomiting, 
and abdominal cramping.  The assessments included 
gastroenteritis.  Chest X-ray showed a normal heart and no 
active disease.  

A May 1994 prescription for eyeglasses from a private 
optometrist indicates decreased visual acuity for distant 
vision and reading.

In November 1994, a private chiropractor indicated that the 
veteran first sought treatment from him in May 1990 for low 
back pain.  He indicated that, as a result, he underwent a 
neuromuscular and structural evaluation with spinal X-rays 
which revealed that the symptoms were "principally the 
result of a structural abnormality of the lumbosacral spine 
of a congenital nature."  The chiropractor indicated that 
this region of the veteran's spine had experienced "more 
aggressive degenerative changes that would normally have been 
seen in a man of his age, even with this type of anomaly."  
He thus concluded that the level of degeneration evident in 
the veteran normally only occurred when "someone with this 
condition does work that their spine was never competent 
for."  

A July 1994 private hospitalization report shows that the 
veteran was admitted for complaints of persistent nausea and 
vomiting with pyrosis, unimproved with high doses of Zantac.  
The veteran underwent an EDG which revealed moderate 
esophagitis, moderate gastritis, and moderate duodenitis.  

In April 1995, S. Biehler, D.O., indicated that he had been 
treating the veteran for the several conditions since June 
1994, including colitis, internal and external hemorrhoids, 
and peptic ulcer disease.

In April 1998, the veteran indicated that he had recently 
undergone surgery on his low back.  By October 1998 letter, 
the RO requested copies of these treatment records from both 
the veteran and his treatment provider.  Neither responded.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

Additionally, where a veteran served continuously for a 
period of ninety days or more during a period of war or 
during peacetime after December 31, 1946, and certain chronic 
diseases, (including arthritis, cardiovascular disease, 
valvular heart disease, psychoses, peptic ulcers, 
hypertension, and sensorineural hearing loss), become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

For definitional purposes the Board observes that a blood 
pressure reading is considered abnormal when the systolic 
reading is 140 millimeters (mm.) of mercury (Hg) or greater 
or the diastolic reading is 90 mm. Hg or greater, usually 
designated as 140/90.  Hypertension means persistently high 
arterial blood pressure.  Dorland's Illustrated Medical 
Dictionary 635 (26th ed. 1981).  Hypertension is considered 
to be 10 percent disabling under the Rating Schedule when 
current diastolic blood pressure readings are predominantly 
100 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1998), 
and as modified by 62 Fed. Reg. 65,215-22 (Dec. 11, 1997).  

When a former prisoner of war (POW) who was interned or 
detained as such for not less than 30 days incurs traumatic 
osteoarthritis or peptic ulcer disease to a degree of 10 
percent or more at any time after service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such diseases during the period of 
service. 38 C.F.R. § 3.309(c).  This provision is subject to 
the rebuttable presumption provisions of 38 C.F.R. § 3.307.  
In this case, however, there is no evidence that the veteran 
was a POW, nor does he so contend.  Thus, these presumptive 
provisions are inapplicable.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1998).  This rule does not mean that any 
manifestation in service will permit service connection.  To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) requires continuity of symptomatology, 
not continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16 (1991).

The U.S. Court of Appeals for Veterans Claims (formerly U.S. 
Court of Veterans Appeals) (Court) has held that lay 
observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).  The Court has established the following 
rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  Id.; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111, 1137 
(West 1991); 38 C.F.R. § 3.304 (1998).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (1998).  See Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation when the 
pre-service disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Congenital or developmental defects, considered by their 
nature to have existed prior to service, are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c).  As such, service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury.  See VA O.G.C. Prec. Op. 82-90 (July 18, 
1990), 55 Fed. Reg. 45711 (1990).

of of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  
In this case, the veteran has not alleged that any of his 
claimed disabilities were incurred in combat, nor does the 
record so indicate.  Thus, 38 U.S.C.A. § 1154(b) is 
inapplicable in the instant case.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for VA benefits to be denied.  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that he or she prevail.  See 
Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

Right ear hearing loss

In addition to the requirements set forth above, entitlement 
to service connection for impaired hearing is subject to the 
additional requirement of 38 C.F.R. 3.385 (1998), which 
provides that impaired hearing will be considered to be a 
disability only if at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

In this case, on most recent VA audiological examination in 
October 1991, audiometric examination showed right ear pure 
tone thresholds of 20, 15, 0, and 15 decibels at 1,000, 
2,000, 3,000 and 4,000 hertz, respectively; discrimination 
ability was 98 percent correct on the right.  These findings 
do not reflect a disability for VA compensation purposes 
under the provisions of 38 C.F.R. 3.385.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).  As there is no other evidence 
to show that the veteran currently has (or has ever had since 
his separation from service) a right ear hearing loss to the 
extent necessary to constitute a disability for service 
connection purposes under the applicable criteria, the Board 
must conclude that the veteran's claim of service connection 
for right ear hearing loss is not well grounded.  38 U.S.C.A. 
5107(a); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the veteran has asserted on numerous occasions that he 
has a current right ear hearing loss, the law requires that 
he have a current disability as defined by 38 C.F.R. 3.385.  
Service connection cannot be granted based on lay assertions 
alone.  However, the veteran is advised that should 
subsequent audiometric findings reveal a right ear hearing 
disability for VA compensation purposes under 38 C.F.R. 
3.385, he may again submit his claim for readjudication at 
that time.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete the application.  Here, because the veteran has 
identified no medical evidence that may complete his claim of 
service connection for right ear hearing loss, VA has no 
further obligation to him pursuant to section 5103(a).  
McKnight v. Gober, 131 F.3d 1483 (1997).  

Gastrointestinal disorder

The veteran has also claimed entitlement to service 
connection for a gastrointestinal disorder.  He maintains 
that this condition, manifested primarily by symptoms of 
abdominal pain and heartburn, developed during his period of 
active service and has persisted to the present day.  

The record verifies that the veteran sought treatment on 
several occasions in service for gastrointestinal complaints, 
both from military and private physicians.  For example, in 
March 1972, he was diagnosed with viral gastroenteritis.  In 
October 1978, he reported similar gastrointestinal symptoms 
and the assessment was epigastric pain of unknown etiology, 
probably acute gastritis.  In April 1985, he was apparently 
seen by a private physician who performed an upper GI series, 
which was interpreted as showing a normal esophagus without 
evidence of hiatal hernia or gastroesophageal reflux.  At his 
June 1985 military retirement medical examination, however, 
the veteran again reported frequent indigestion and stomach 
trouble and indicated that he was being treated by a private 
physician with Zantac.  

The pertinent post-service evidence shows continued 
gastrointestinal complaints.  A November 1985 VA medical 
examination report shows diagnoses of recurrent gastritis, by 
history.  An August 1988 VA gastrointestinal examination 
report shows that the veteran had described intermittent 
retrosternal burning pain for the past two years, aggravated 
by swallowing citrus juices.  Gastroscopic examination showed 
a small hiatal hernia, as well as an area of recent erosions 
and old scarring, consistent with acute and chronic reflux 
esophagitis.

Subsequent medical records show continued complaints of 
gastrointestinal symptoms.  In July 1994, the veteran was 
hospitalized for complaints of persistent nausea and vomiting 
with pyrosis, unimproved with high doses of Zantac.  EGD 
again revealed moderate esophagitis.

In this case, the service medical records show 
gastrointestinal complaints and the veteran has offered lay 
evidence as to the continuity of gastrointestinal 
symptomatology after his separation from service.  Although 
he does not possess the requisite medical expertise to 
diagnose or link his current symptoms to his service, he can 
provide probative evidence as to symptomatology sufficient to 
establish service connection.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  Thus, in light of the service medical 
records showing treatment for gastrointestinal complaints, 
the lengthy nature of his period of service, his statements 
regarding continuous relevant symptomatology, and the post-
service clinical evidence showing a diagnosis of chronic 
reflux esophagitis less than 3 years post service (based on 
evidence of old esophageal scarring), the Board finds that 
the evidence here is in relative equipoise; thus, the veteran 
prevails as to his claim of service connection for a 
gastrointestinal disorder, specifically chronic esophagitis.  
Gilbert, 1 Vet. App. at 54.

Hemorrhoids

The veteran also claims entitlement to service connection for 
hemorrhoids.  At his July 1989 hearing, he indicated that he 
had first noticed this condition in service; however, he 
acknowledged that he had not been diagnosed with hemorrhoids 
until after service separation.  He maintains that the 
condition persists to the present day.  

The veteran's in-service medical records are entirely 
negative for findings of or treatment for hemorrhoids.  At 
his June 1985 military retirement medical examination, the 
veteran reported a history of piles or rectal disease.  On 
objective examination, however, his anus and rectum were 
normal, with no evidence of hemorrhoids.  Moreover, the 
veteran was afforded a VA medical examination in November 
1985 shortly after his separation from service.  The examiner 
indicated that he found no internal or external hemorrhoids 
present.  

In fact, the first medical evidence of record of hemorrhoids 
is an August 1988 VA gastrointestinal examination report 
which showed that proctoscopic examination revealed no 
abnormalities other than "very minimal hemorrhoids" which 
were "of no clinical consequence."  The remaining pertinent 
medical evidence of record consists of an April 1995 letter 
from Dr. Biehler indicating that he had treated the veteran 
since June 1994 for several conditions, including internal 
and external hemorrhoids.  However, Dr. Biehler does not 
relate the veteran's current hemorrhoids to service or any 
incident therein, nor does he relate the current condition to 
any reported continuous symptomatology.  

After carefully reviewing the pertinent evidence of record, 
the Board finds that the claim of service connection for 
hemorrhoids is not well grounded.  Again, the service medical 
records are negative for findings of the disability and the 
post-service medical evidence does not show a diagnosis of 
hemorrhoids disease until August 1988, approximately three 
years after the veteran's separation from active service.  
Moreover, the record contains no competent medical evidence 
of a link between the veteran's current hemorrhoids and his 
active military service.  Likewise, none of these records 
relate his disability to any alleged continuous 
symptomatology since service.  See Savage v. Gober, 10 Vet. 
App. 488 (1997). 

While the veteran has offered an opinion as to the etiology 
of this disability, the record does not establish that he 
possesses any specialized medical expertise or knowledge; 
thus, his self-serving, lay opinions as to etiology are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In view of the foregoing, the Board concludes that the claim 
of service connection for hemorrhoids is not well grounded.  
38 U.S.C.A. § 5107(a).

As the veteran has not submitted a well-grounded claim, VA is 
under no obligation to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
cognizant, however, that VA may have an obligation under 38 
U.S.C.A. § 5103(a) to advise the claimant of evidence needed 
to complete a claim.  The Court has held that the section 
5103(a) duty requires that, when a claimant identifies medical 
evidence that may complete an application but is not in the 
possession of VA, VA must advise the claimant to attempt to 
obtain that evidence.  McKnight v. Gober, 131 F.3d 1483 
(1997); Brewer v. West, 11 Vet. App. 228 (1998).  

In this case, the Board notes that in a July 1985 statement, 
the veteran indicated that he had been treated by civilian 
physicians for internal bleeding hemorrhoids.  The RO advised 
him by November 1985 letter to submit records of such 
treatment, but he failed to submit any records evidencing 
treatment for hemorrhoids.  In view of the foregoing, the 
Board finds that VA has satisfied its duty under section 
5103(a).

Bilateral defective vision

The veteran's September 1965 military enlistment medical 
examination report shows that his visual acuity for distance 
was 20/20, bilaterally, on his entrance into service.  On 
June 1985 military retirement medical examination, however, 
his visual acuity was 20/20 in the right eye and 20/17 on the 
left.  On November 1985 VA medical examination, the veteran's 
decreased visual acuity was attributed to minor refractive 
error of the eye.  

As set forth above, refractive error of the eye is considered 
to be a congenital or developmental defect for which service 
connection may not ordinarily be granted.  38 C.F.R. § 
3.303(c) (1998).  In this case, there is no evidence that the 
veteran has ever been diagnosed with a chronic eye condition 
that was not associated with refractive error of the eye.  
While the record shows that in December 1974, he sustained a 
small corneal abrasion, the abrasion resolved without 
sequelae as evidenced by June 1985 military retirement 
medical examination and November 1985 VA medical examination, 
showing that his eyes, pupils, and ocular motility were 
normal.  

Thus, while an acute eye injury (scratch of the cornea) was 
shown during service, that condition was not identified later 
in service or at any time since service.  As such, it was an 
acute and transitory condition for which service connection 
could not be granted.  38 C.F.R. § 3.303(b).  Moreover, there 
is no evidence of record attributing the veteran's current 
decreased visual acuity to this in-service injury; rather, it 
has consistently been described as refractive error.  In view 
of the foregoing, the Board finds that the veteran's claim of 
service connection for decreased visual acuity is not well 
grounded.  38 U.S.C.A. § 5107(a).  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete the application.  Here, since the veteran has 
identified no medical evidence that may complete his claim of 
service connection for bilateral defective vision, VA has no 
further obligation pursuant to section 5103(a).  McKnight, 131 
F.3d at 1485.

Multiple joint stiffness

The veteran has also claimed service connection for multiple 
joint stiffness.  His assertions with respect to this issue 
have been nebulous, at best.  In his initial claim for 
compensation benefits, he stated that he had "stiffness in 
all joints" and that his "bones seem to be breaking more 
easily."  When asked about this issue at his June 1989 
hearing, he stated that the fingers on both of his hands 
ached; however, he acknowledged that he had never been told 
that he had arthritis, received any treatment for this 
condition, nor had he ever received medication.  Subsequently 
in the hearing, he indicated that his knees and ankles were 
also painful and that all of his joint pains went "way 
back."  

Initially, the Board observes that service connection is 
currently in effect for a right thumb disability and 
traumatic arthritis of the right ankle.  Moreover, as set 
forth on the cover page of this decision, the issue of 
service connection for a low back disability is currently in 
appellate status and the veteran has subsequently raised 
specific claims of service connection for a bilateral knee 
disability and a disability of the right index finger.  Thus, 
in an attempt to clarify matters, the Board will only proceed 
with consideration of the issue of entitlement to service 
connection for "multiple joint stiffness."

In that regard, the veteran's service medical records are 
negative for complaints of diffuse joint pain or stiffness, 
nor do they contain a diagnosis of a disability manifested by 
diffuse joint pain or stiffness.  He was seen on one occasion 
in September 1969 for pain in the right leg, right arm and 
forearm.  However, physical examination at that time was 
normal and the impression was superficial trauma.  At his 
June 1985 military retirement medical examination, the 
veteran registered numerous complaints, including arthritis.  
Again, however, physical examination of the musculoskeletal 
system was normal.  

Likewise, at a post-service VA medical examination in 
November 1985, examination of the musculoskeletal system 
showed that all joints, muscles, and ligaments were within 
normal limits.  At a May 1988 VA orthopedic examination, the 
musculoskeletal system was totally unremarkable, other than 
the left knee which showed limited functional ability due to 
an on-the-job injury.  A January 1991 VA outpatient treatment 
record shows that the veteran complained of "multiple joint 
arthritis;" however, no diagnosis was recorded other than 
low back pain after physical examination.  The remaining 
medical evidence of record is negative for pertinent 
diagnoses.

Based on the foregoing, the Board must conclude that the 
claim of service connection for multiple joint stiffness is 
not well grounded.  As set forth above, a service-connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, 
without exception, the medical evidence has failed to 
document the existence of a current disability manifested by 
diffuse multiple joint stiffness.  Therefore, in the absence 
of service medical records showing that such a disability was 
present in service or competent medical evidence indicating 
that the veteran currently has such a disability, the Board 
concludes that the claim of service connection for multiple 
joint stiffness is not well grounded and must be denied.  38 
U.S.C.A. § 5107.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete the application.  Here, because the veteran has 
identified no medical evidence that may complete his claim, VA 
has no further obligation to him pursuant to section 5103(a).  
McKnight v. Gober, 131 F.3d 1483 (1997).  

Pancreatitis

The veteran's service medical records, including his June 
1985 military separation medical examination report, are 
negative for complaints or findings of pancreatitis.  Post-
service medical records show that in September 1985, the 
veteran underwent a CT scan of the abdomen which showed that 
the pancreas was slightly prominent in size in the body 
portion; however, there was no contour abnormality, no X-ray 
attenuation abnormality, or dilation of the pancreatic duct.  
The remainder of the pancreas was normal and there was no 
mass, pseudocyst, or adenopathy.  The impression was 
"[s]light prominence to the body of the pancreas is 
consistent with pancreatitis but no mass, pseudocyst, or 
adenopathy is visualized."

An upper GI series performed at a VA medical examination in 
November 1985 was interpreted as showing a nodule in the C-
loop "possibly reflecting adjacent pancreatic 
inflammation."  However, the assessment of the examiner was 
pancreatitis by history with negative GI X-ray.

At an August 1988 VA special gastrointestinal examination, 
the veteran reported that he had been diagnosed with 
pancreatitis in 1985.  The examiner noted that a CT scan 
performed in 1985 was normal, although the pancreas had been 
within the upper limits of normal.  The impression of the 
examiner was that the veteran's difficulties of the 
gastrointestinal tract were functional in nature.  The 
remaining record is negative for findings of a disability of 
the pancreas.

As indicated above, for a claim of service connection to be 
well grounded there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the post-service 
disability.  Epps, 126 F.3d at 1468.  Here, the Board finds 
that the none of the foregoing elements have been met.  While 
the immediate post-service medical evidence contains 
indications of possible pancreatitis, it appears that on 
further examination, this diagnosis was discounted.  As the 
record currently stands, there is no current medical evidence 
of a disability of the pancreas which has been linked or 
related to the veteran's service, any incident therein, or 
any reported continuous disability.  Thus, this claim is not 
well grounded.  Id.  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete the application.  Here, because the veteran has 
specifically identified no medical evidence that may complete 
his claim of service connection for a disability of the 
pancreas, VA has no further obligation to him pursuant to 
section 5103(a).  McKnight, 131 F.3d at 1485.

Low back disability

The veteran's service medical records are replete with 
complaints of chronic low back pain, beginning in April 1971.  
The following month, he was examined in the orthopedic clinic 
after his low back pain increased; physical examination 
showed spasm in the paraspinal muscles and the impression was 
muscle strain.  In October 1982, he again sought treatment 
for low back pain after he reportedly injured his low back 
while trying to repair a recliner.  Physical examination 
showed decreased range of motion and tenderness in the L3-4 
area.  The assessment was muscle spasms, secondary to 
trauma/strain.  In May 1983, he again sought treatment for 
low back pain after he fell and heard his back pop.  Physical 
examination showed pain and tenderness in the area of L1-2, 
as well as limited motion.  The diagnosis was strain in L1-2 
area.  At his June 1985 military retirement medical 
examination, the veteran again reported chronic low back 
pain.  

The post-service medical records also contain numerous 
notations of low back pain.  At a VA examination in November 
1985, the assessment was recurrent low back syndrome.  While 
on VA orthopedic examination in May 1988, the examiner's 
impression was that the veteran had "no significant problem 
with his lumbosacral spine area, " later that year in 
December 1988, X-ray of the lumbosacral spine showed 
hypertrophic spurring in the vertebral body of L5.  This 
finding was confirmed by a November 1990 VA X-ray which again 
showed a small osteophyte formation at L5.  The impression 
was mild degenerative changes.

The more recent medical evidence of record shows that the 
veteran continues to receive treatment for low back pain.  In 
a November 1994 letter, a private chiropractor indicated that 
he had been treating the veteran since May 1990 for low back 
pain due to degenerative changes.  While the chiropractor 
opined that the veteran's low back symptoms were 
"principally" due to a congenital abnormality of the spine 
(for which service connection may not be granted), the Board 
notes that numerous X-ray examinations of the lumbar spine in 
service failed to detect any such congenital abnormality.  

In applying the above laws and regulations to the facts in 
the instant case, the Board concludes that service connection 
for arthritis of the lumbosacral spine is warranted.  The 
veteran's service medical records contain numerous notations 
of low back strain and on VA examination immediately 
following the veteran's separation from service, the examiner 
diagnosed recurrent low back syndrome.  Moreover, the Board 
finds it significant that degenerative changes of the lumbar 
spine, while not shown in service, were noted 
radiographically within a short period of time thereafter in 
December 1988.  

Although arthritis was not diagnosed within the one-year 
presumptive period following service, the applicable 
regulation provides that a chronic disease need not be 
diagnosed during such presumptive period.  Rather, under 38 
C.F.R. § 3.307(c), if acceptable medical or lay evidence 
shows characteristic manifestations of the disease during the 
presumptive period, followed without unreasonable time lapse 
by definite diagnosis, then service connection may be 
granted.  See also Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991). 

Therefore, resolving reasonable doubt in the veteran's favor, 
the Board concludes that the record is sufficient to support 
service connection for arthritis of the lumbosacral spine.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Arteriosclerotic heart disease

As set forth above, the service medical records are 
completely negative for a diagnosis of a heart disease.  
Chest X-rays and EKG testing performed at regular intervals 
during the veteran's active service consistently showed that 
his heart was normal.  On one occasion in service, he was 
noted to have "slightly elevated blood pressure."  On that 
occasion in October 1978, he was seen for smoke inhalation 
after fighting a fire and his blood pressure was 160/100.  
Again, however, chest X-ray was normal and EKG were normal 
and the "slightly" elevated blood pressure reading was 
attributed to excitement.  The remaining service medical 
records, including the June 1985 military retirement medical 
examination report, are negative for indications of a 
cardiovascular disorder.  

The post-service medical records are completely negative for 
clinical evidence or diagnosis of heart disease, including 
heart arteriosclerotic heart disease.  For example, on VA 
examination in November 1985, the examiner indicated that he 
could find no evidence of arteriosclerosis.  Likewise, on VA 
cardiology examination in May 1988, physical examination, 
EKG, and chest X-ray were all normal.  The assessments 
included normal cardiovascular examination.  More recent 
medical evidence of record also fails to show any indication 
of heart disease.

While the veteran has previously claimed that he has 
"hardening of the arteries," as a layman, his opinion as to 
medical causation and diagnoses are not competent and 
insufficient to establish a plausible claim.  Espiritu, 2 
Vet. App. at 494.

As set forth above, a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 144.  In this case, 
without exception, the medical evidence has failed to 
document the existence of a current heart disability.  Thus, 
in the absence of service medical records showing that a 
heart disability was present in service or competent medical 
evidence presently demonstrating a current heart disability, 
the Board concludes that the claim of service connection for 
a heart disability, including arteriosclerotic heart disease, 
is not well grounded and must be denied.  38 U.S.C.A. § 5107.

The Board also concludes that VA's duty under 38 U.S.C.A. § 
5103(a) has been satisfied in this case.  The Federal Circuit 
has held that section 5103(a) imposes a duty on VA to notify 
a claimant of the evidence needed to complete a submitted 
application when VA is aware, or reasonably should be aware, 
of the existence of such relevant evidence.  McKnight, 131 
F.3d at 1485.  In this case, the veteran has not reported the 
existence of any obtainable evidence that could serve to 
render his claim well grounded.  Accordingly, there is no 
further duty on the part of VA to advise him of the evidence 
necessary to complete his application.  Id.  

In reaching its decision, the Board has considered the 
veteran's assertions that the record fails to document a 
heart disease because VA medical examinations were not 
sufficiently thorough.  The Board finds no merit in this 
assertion given the comprehensive nature of the VA medical 
examination reports.  Moreover, as a well-grounded claim has 
not been submitted on this particular claim, VA is not 
obligated to afford him such an examination or otherwise 
assist in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Black v. West, 11 Vet. App. 15 (1998); 
Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (holding that 
examination of a claimant would not be necessary unless his 
claim was to be adjudicated on the merits).

ORDER

Service connection for chronic esophagitis and arthritis of 
the lumbosacral spine is granted.

Service connection for right ear hearing loss, hemorrhoids, 
bilateral defective vision, multiple joint stiffness, 
pancreatitis, and arteriosclerotic heart disease is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

- 31 -


- 1 -


